BRYSON, Circuit Judge.

ORDER

The Secretary of Veterans Affairs moves to waive the requirements of Fed. Cir. R. 27(f) and vacate the Court of Appeals for Veterans Claims September 13, 2002 order and remand this case to the Court of Appeals for Veterans Claims for further proceedings. John Mapu, Jr. opposes.
The Secretary states that the matter should be remanded because the Court of Appeals for Veterans Claims did not have the benefit of our decisions in Jaquay v. Principi, 304 F.3d 1276 (Fed.Cir.2002) (en banc), and Santanar-Venegas v. Principi, 314 F.3d 1293 (Fed.Cir.2002), at the time it ruled on the timeliness of Mapu’s notice of appeal and the availability of equitable tolling. In view thereof, the court remands to afford the Court of Appeals for Veterans Claims an opportunity to conduct further proceedings in light of Jaquay and Santanar-Venegas.
Accordingly,
IT IS ORDERED THAT:
The motions are granted.